UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 03-6047



ROY GAREY LINDSEY,

                                                  Plaintiff - Appellant,

           versus


STEPHEN   BENJAMIN;   WILLIAM    E.   GUNN;   TYRONE
MURRAY,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CA-01-4210)


Submitted:   April 17, 2003                     Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Garey Lindsey, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy   Garey   Lindsey   appeals   the   district   court’s    orders

accepting the recommendation of the magistrate judge and granting

Defendants’ motions for summary judgment in this 42 U.S.C. § 1983

(2000) action, and denying in part and granting in part Lindsey’s

motion to alter or amend judgment.     We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.    See Lindsey v. Benjamin, No. CA-01-

4210 (D.S.C. Sept. 27, 2002; Dec. 9, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                   2